DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments and remarks filed on Nov. 30, 2021.  Claims 1-10 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,464,933 ("Sherry").
Regarding claim 1, Sherry discloses a sensor for a near-field terahertz imaging system, the sensor comprising: 

an array of receivers array (79, Fig. 6, col. 4, lines 22-23 states terahertz fields radiate from 77 to 79, therefore under the broadest reasonable interpretation, 79 are receivers of terahertz fields) arranged on an opposite side of the transmitter array from the object to be analyzed (Fig. 6), including a terahertz radiation receiver (79, Fig. 6, col. 4, lines 22-23) opposite each transmitter (77, Fig. 6), located in a near field of the transmitter (Fig. 6) and distinct from the transmitter (79 is distinct from 77, Fig. 6).
Regarding claim 3, Sherry discloses the sensor according to claim 1, comprising a control circuit (not shown, col. 3, lines 60-61) configured to activate in sequence each transmitter with its respective receiver (col. 5, lines 34-36 state each pixel is read sequentially one by one, each pixel includes a transmitter 77, Fig. 6 and receiver 67, Fig. 6).
Allowable Subject Matter
Claims 2 and 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the sensor as disclosed, specifically in combination with a first substrate transparent to terahertz radiation having receivers located in a near field of the transmitters, and a second, .
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not fully persuasive.  
Applicant argues that the elements 67 “serve as detectors” are not terahertz “receivers” because they detect impedance variations in the terahertz transmitters caused by a near-field effect. 
This argument is persuasive with respect to the non-final rejection of 8/30/2021, however, upon further consideration and in light of the amendment, a new ground of rejection is made as explained below.
Applicant states there is no separate “terahertz radiation receiver” which typically includes an individual antenna and oscillator.  However, the claim language lacks these additional details.  Under the broadest reasonable interpretation, a terahertz radiation receiver can be anything that is receiving terahertz radiation.  In this case, ground plane 79, Fig. 6, which is distinct from transmitter 77, receives the terahertz fields that radiate from 79 (col. 4, lines 22-23), and therefore it reads on the claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 




/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878